DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (Pub. No. US 2012/0097282) in view of Nikolayev et al. (Pub. No. US 2005/0000568).
Regarding claim 1, Coombs et al. disclose a valve body (Figs. 1-21) comprising: a filling connection housing (at 1042) configured to form a filling connection (at 1042, paragraph 60) to an external filling apparatus (paragraph 62), wherein the filling connection is configured to (merely limits the claim to capable of performing the claimed function, and as is disclosed in paragraph 60 the device has a tank supply source that bypasses an air dryer and compressor) selectively provide compressed air (paragraph 60); a pressure supply connection (1050) coupled to an air dryer (known source, paragraph 3) and a system internal compressor (paragraph 60); a plurality of load connections (paragraph 62), wherein each load is configured to be filled with the compressed air from either the filling connection or the pressure supply connection (paragraphs 60-62), but lacks disclosure wherein the filing connection is configured to selectively provide compressed air as a spring component mechanically moves between an open position and a closed position. 
Nikolayev et al. teach a filling connection (Figs. 1-7) configured to selectively provide compressed air as a spring component (Fig. 2) mechanically moves between an open position and a closed position (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling connection of Coombs et al. with a fill valve as taught by Nikolayev et al. for the advantage of allowing quick and hassle free connecting or disconnecting of the source of pressurized fluid (paragraphs 12-14).

Regarding claim 2, Coombs et al. disclose the valve body (Figs. 1-21) wherein the filling connection housing (at 1042), the pressure supply connection (at 1050), and the plurality of load connections (service ports) are formed in single-piece manner (Fig. 10) with the valve body (1012).
Regarding claim 3, Coombs et al. disclose a valve block (Figs. 1-21) for an air suspension system for a vehicle (paragraph 1), comprising: a filling connection (at 1042, paragraph 60) configured to (merely limits the claim to capable of performing the claimed function, and as is disclosed in paragraph 60 the device has a tank supply source that bypasses an air dryer and compressor) selectively provide compressed air; a pressure supply connections (at 1050) coupled to an air dryer (known source, paragraph 3) and a system-internal compressor (paragraph 60); and a plurality of load connections (service ports, paragraph 62), wherein each load is configured to be filled with the compressed air from either the filling connection (at 1042) or the pressure supply connection (at 1050), but lacks disclosure wherein the filing connection is configured to selectively provide compressed air as a spring component mechanically moves between an open position and a closed position. 
Nikolayev et al. teach a filling connection (Figs. 1-7) configured to selectively provide compressed air as a spring component (Fig. 2) mechanically moves between an open position and a closed position (paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling connection of Coombs et al. with a fill valve as taught by Nikolayev et al. for the advantage of allowing quick and hassle free connecting or disconnecting of the source of pressurized fluid (paragraphs 12-14).
 
Regarding claim 5, NikoLayev et al. (modified above) teach wherein the filling connection (Figs. 1-7)  comprises a filling valve (60) that is configured to be unlocked or opened (paragraph 26) by the external filling apparatus (102).
Regarding claim 6, NikoLayev et al. (modified above) teach wherein the filling valve (60) comprises: a sealing piston (40) which, in the closing position (Fig. 2), closes a flow path thought the filling connection (paragraph 26) and, in the opening position (Fig. 3), opens the flow path, wherein the sealing piston (40) is moved from the closing position into the opening position (paragraph 26) upon or by connecting the filling apparatus (102); and the spring component (Fig. 2) is either a compression spring or helical spring (Fig. 2). 
Regarding claim 7, NikoLayev et al. (modified above) teach wherein the sealing piston (40) is guided by holding components (Fig. 2).
Regarding claim 8, NikoLayev et al. (modified above) teach wherein the holding components (Fig. 2) consists of an inner holding ring (Fig. 2), an outer holding ring (Fig. 2), and an interposed spacer disk (Fig. 2). 
Regarding claim 12, Coombs et al. disclose the valve block (Figs. 1-21) further comprising: a magnetic valve (1014), insert molded with a two-component plastic injection-molding compound (product by process). 
Regarding claim 13, Coombs et al. disclose the valve block (Figs. 1-21 wherein the valve block (1010) is mounted on a common holder (paragraph 60).
Regarding claim 14, Coombs et al. disclose an air suspension system (Figs. 1-21) comprising: a valve block (1010), a compressor (paragraph 60) which is connected to the pressure supply connection (at 1050), a pressure storage and/or an air drying unit (known alternate sources, paragraph 3) arranged between the compressor and the pressure supply connection (at 1050).
Regarding claim 16, NikoLayev et al. (modified above) teach wherein the filling connection housing (51) is formed so that a filling valve (60) can be incorporated. 
Regarding claim 17, NikoLayev et al. (modified above) teach wherein the filling connection (Figs. 1-7) is equipped with a filling valve (60).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (Pub. No. US 2012/0097282) in view of Nikolayev et al. (Pub. No. US 2005/0000568), and further in view of Wang (Pub. No. US 2012/0080099).
Regarding claim 9, Coombs et al. modified with the teachings of Nikolayev et al. disclose the essential features of the claimed invention but lack wherein the filling valve further comprises at least one first sealing element, arranged axially between the inner holding ring and the interposed spacer disk. 
Wang teaches a filling connection (Figs. 1-4) with a filling valve (40) comprising a sealing element (41) arranged between an inner holding ring (inner ring, Fig. 2) and an interposed disk (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the filing valve of Nikokayev et al, with a filling valve as taught by Wang as they are considered art recognized equivalents that perform the same function of being biased closed and mechanically opened when in fluid communication with an external device. 

Regarding claim 10, Wang (modified above) teaches a second outer sealing element (33), arranged radially between an outer surface (Fig. 2) of the sealing piston (40) and a recess of the outer holding ring (outer ring, Fig. 2). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coombs et al. (Pub. No. US 2012/0097282) in view of Nikolayev et al. (Pub. No. US 2005/0000568), and further in view of Yamamoto et al. (Pub. No. US 2006/0118173).
Regarding claim 11, Coombs et al. modified with the teachings of Nikolayev et al. disclose the essential features of the claimed invention but lack wherein the sealing piston is arranged flush with an outer side of the filling connection. 
Yamamoto et al. teach a filling connection (Figs. 1-6) with a filling valve (12) having a sealing piston (14) that is arranged flush (Fig. 5) with an outer side of the filling connection (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filling valve of Nikolayev et al. with a flush sealing piston as taught by Yamamoto et al. since such a modification would have involved a mere change in the size of the sealing piston and would still function in the same manner.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753